Citation Nr: 0114134	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by memory loss, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for chronic 
disability(ies) manifested by swollen and painful joints of 
the cervical and lumbar spine, knees, and right shoulder, to 
include as due to undiagnosed illness(es).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972, 
and from November 1990 to July 1991.  He had service in the 
Southwest Asia theater of operations from January 5, 1991 to 
June 28, 1991.  The veteran had additional Reserve service 
with the Ohio National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  Although in April 1997 the veteran 
specifically disagreed with a March 1997 rating 
determination, when liberally construing the evidence in the 
veteran's favor, the Board finds that the April 1997 
statement may serve as timely notice of disagreement with the 
July 1996 rating action.  38 C.F.R. §§ 20.202, 20.302 (2000).

On substantive appeal in July 1997, the veteran checked that 
he wanted to appear before a hearing officer at the RO.  Such 
hearing was held in December 1997.  In February 2001, the 
veteran requested to appear at a hearing before a member of 
the Board.  This hearing was held in March 2001.

At the hearing held in 2001, the veteran withdrew the issue 
of entitlement to service connection for sinusitis.  The 
veteran's withdrawal is recorded in the hearing transcript.  
(Transcript at page 2.)  Thus, the matter is no longer on 
appeal before the Board.  38 C.F.R. § 20.204 (2000).

At that same hearing the veteran also submitted additional 
evidence in support of his claims.  A written waiver of 
initial RO adjudication was attached.  The provisions of 
38 C.F.R. § 20.1304(c) (2000) have been satisfied.  

The issue of entitlement to service connection for swollen 
and painful joints of the cervical spine and right shoulder, 
to include due to undiagnosed illness(es) will be addressed 
in the remand portion of the decision.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
with regard to memory loss, the lumbar spine and knees.

2.  The medical evidence does not establish that the veteran 
has a chronic disability manifested by memory loss, to 
include as resulting from an undiagnosed illness. 

3.  The veteran's complaints of swollen and painful joints of 
the back and knees have been clinically attributed to 
diagnoses of low back strain, degenerative joint disease of 
the lumbar spine, osteoarthritis, and chondromalacia of the 
knees, without demonstration of etiological relationship to 
service.  


CONCLUSIONS OF LAW

1.  Chronic disability manifested by memory loss, to include 
as due to undiagnosed illness, was not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2000).

2.  Chronic disability manifested by swollen and painful 
joints of the back and/or knees, to include as due to 
undiagnosed illness(es) were not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
the memory loss, lumbar spine and bilateral knee claims have 
been properly and sufficiently developed.  In this regard, 
the Board recognizes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of any of these issues is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been provided a statement of the case informing him of the 
medical evidence necessary to substantiate his claims.  VA 
outpatient treatment records have been obtained, and VA 
medical examinations have been conducted.  The veteran has 
not identified any outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Service Connection

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be established for chronic disease, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The regulations also state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Regulations define ADT as "[f]ull-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 
C.F.R. § 3.6(c)(1).

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii)	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service-connected for purposes of all laws.  
38 C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Memory loss

The veteran asserts that he has memory loss related to toxic 
chemicals he was exposed to while on active duty in the 
Persian Gulf War.  However, review of the evidence fails to 
establish that the veteran currently has any objective 
indications of chronic disability manifested by memory loss.  

Although the service medical records show that while on 
weekend drill in April 1980 the veteran incurred a trauma to 
the left forehead, they are silent for any complaints of or 
findings associated with memory loss.  In fact, from 1975 to 
1994, the veteran's Reports of Medical Examination show 
normal neurological and psychiatric findings and the Reports 
of Medical History note that the veteran did not 

have or had never had loss of memory or amnesia.  The reports 
also show that on his Southwest Asia 
Demobilization/Reployment Medical Evaluation dated in May 
1991, the veteran stated that he did not have reason to 
believe that he or any members of his unit had been exposed 
to chemical warfare or germ warfare.  It was noted that no 
injury or illness was incurred or aggravated during Operation 
Desert Storm.  

VA outpatient treatment reports dated from 1993 to 1995 
document no complaints of or signs of memory loss.  Private 
medical and hospital reports dated from 1994 to 1996 are 
silent for signs or symptoms of memory loss too.  Even though 
on VA general examination in December 1996 the veteran 
reported a history of memory loss, mental status examination 
revealed essentially normal findings.  Mild anxiety was 
noted, but the veteran had no difficulty with concentrating 
and he was relevant at all times without any indication of a 
thought disorder.  He was able to remember two out of three 
objects, and was able to do easy calculations.  No pertinent 
diagnosis made.  

At his hearings in 1997 and March 2001, the veteran testified 
that he had memory loss.  He stated that in high school his 
memory was very good and he earned good grades but after 
serving in Southwest Asia during the Persian Gulf war, he had 
difficulty remembering things.  In 1997, the veteran stated 
that he initially noticed memory problems in 1994, but he did 
not receive treatment.  However, during the hearing held in 
2001 the veteran stated that his problems began in 1989 and 
by 1994 he had difficulty remembering the names of family 
members, including those of his brothers' and grandparents'.  
During the 2001 hearing, the veteran also testified that he 
sustained injuries from being hit in the head with a pistol 
while on weekend drill, inactive duty for training.  The 
veteran recalled that he had lost consciousness for 
approximately 20 minutes and remained in the infirmary until 
the next day.  He, however, testified that he did not have 
memory problems after that incident.  His memory problems 
reportedly began after service in the Persian Gulf.  


In this case, although the service medical records show that 
the veteran incurred trauma to the left forehead while on 
active duty and that he currently complains of memory loss, 
there is no medical evidence or any other objective evidence 
showing that the veteran has such a chronic disability or 
that he has any memory loss symptoms resulting from service.  
As such, without supporting documentation, the evidence 
preponderates against the veteran's claim on both a direct 
and presumptive basis.  The claim is denied. 

Swollen and painful joints of the lumbar spine and knees

The veteran also seeks service connection for swollen and 
painful joints of the lumbar spine and knees.  However, the 
evidence associated with these claims is not in equipoise.  
Instead, the evidence preponderates against the veteran's 
claims for service connection.  The competent evidence does 
not demonstrate that the veteran's disorders of the lumbar 
spine and knees are service-related and establishes that his 
chronic disabilities of the lower back and knees are 
attributable to diagnosed illnesses. 

The Board acknowledges that the veteran's service medical 
records show that in February 1985 he was involved in a motor 
vehicle accident, and hit his shoulder.  However, the medical 
record from Licking Memorial Hospital, dated in February 
1985, shows no complaints of or positive findings associated 
with the veteran's lower back and/or knees.  It is also 
acknowledged that the service medical records show that in 
March 1986 the veteran complained of back and neck pain, and 
the assessment was mild tenderness mild back pain.  
Additionally, the veteran's Reports of Medical History show 
that in July 1990 he noted that he had had or currently had 
recurrent back pain and the examiner noted no history of back 
injury.  The June 1994 Report of Medical History shows that 
the veteran indicated that he had had or currently had 
swollen or painful joints, arthritis, rheumatism, or 
bursitis, recurrent back pain, and a "trick" or locked 
knee.  


However, medical reports from J.O.A., D.O., dated from 1992 
to 1996, reflect that the veteran's lower back and knee 
disabilities are related to injuries incurred while working 
as a civil service mechanic with the Army National Guard.  
The reports show that in 1992, while carrying wheel bearings, 
the veteran developed pain of the lower back, and at that 
time, the veteran stated that he had had several minor 
injuries to his lower back that usually occurred while 
picking up heavy weights or similar activities.  The veteran 
stated that pain radiated to the right thigh and at times he 
felt weak.  The diagnoses were low back pain and right 
radiculopathy.  The reports also show continued complaints of 
and treatment for low back pain and pain of the left knee up 
until 1994.  Diagnoses made include low back pain, 
chondromalacia of the left knee, probably secondary to 
repetitive stress, degenerative arthritis, rule out 
rheumatoid arthritis, and history of duty in Desert Storm.

VA outpatient treatment reports dated from 1993 to 1996 also 
document complaints of low back pain and assessments that 
include recurrent low back pain, minor, and arthritis.  The 
reports do not reference service or any events of service.  

The record also contains medical reports from Wayne Hospital 
dated from 1989 to 1996 which show that the veteran had 
worked as a civil service mechanic with the Army National 
Guard over the past 15 years; a December 1996 VA examination 
report documenting that the veteran worked as a civil service 
mechanic with the National Guard since 1992; medical reports 
from Fantasia Chiropractic dated in November 1996 that note 
treatment for disc herniation of the L3-L4; and medical 
reports from H.M., M.D., showing continued treatment and that 
the physician stated that he had treated the veteran for 
osteophytic spurs and that the veteran's condition had 
progressively worsened.  The physician reported that the 
physical requirements of service would cause progressive 
problems in the veteran's health.  The physician however did 
not state that the veteran's lower back or knee disabilities 
were service-related or that they had been aggravated by 
service.


On VA examination in December 1997, the veteran reported a 
history of pain of the knees.  He reported that the onset of 
pain began three years earlier.  He denied a history of 
trauma.  The diagnosis was osteoarthritis of the knee 
bilaterally.  After examination of the spine, the diagnosis 
osteoarthritis of the lumbar spine.  The reports do not 
reference service.

At his hearings in 1997 and 2001, the veteran reiterated that 
he was exposed to toxins while serving in the Persian Gulf.  
He also recalled sustaining injuries during a motor vehicle 
accident.  

After reviewing the record, the Board finds that the evidence 
is against the veteran's claims.  There is no medical 
evidence of record showing that the veteran's disabilities of 
the lumbar spine and knees are service-related.  The service 
medical records do not show that any treatment associated 
with the lower back and/or knees resulted in chronic 
disability and the post-service medical evidence does not 
etiologically relate any of the veteran's diagnosed lower 
back and/or knee disorders to service or any events of 
service.  Rather, the record shows that the veteran's 
complaints and symptoms were manifested as a result of trauma 
during civilian employment.  

Additionally, because the veteran's lower back and bilateral 
knee disorders have been attributed to clinical diagnoses, 
the provision of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do 
not apply.  Here, diagnoses of low back strain, degenerative 
joint disease of the lumbar spine, osteoarthritis, and 
chondromalacia of the knees have been made.  Here, the 
evidence preponderates against the veteran's claims.  The 
matters are denied. 


ORDER

Entitlement to service connection for chronic disability 
manifested by memory loss, to include as due to undiagnosed 
illness, is denied.

Entitlement to service connection for chronic disability 
manifested by swollen and painful joints of the lumbar spine 
and knees, to include as due to undiagnosed illness(es) is 
denied.


REMAND

The veteran seeks service connection for a cervical spine 
disorder and right shoulder disorder.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand for these matters is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran asserts that he incurred his cervical spine 
disorder and right shoulder disorder during a February 1985 
motor vehicle accident.  A February 1985 Statement of Medical 
Examination and Duty Status report verifies that while on 
active duty the veteran was riding in a fire department 
vehicle when the driver lost control and rolled the vehicle 
onto its right side.  The report also documents that the 
impact shifted another individual onto the veteran, and the 
veteran had pain of the right shoulder.  A February 1985 
medical record from Licking Memorial Hospital shows on 
admission, physical examination revealed pain of the right 
shoulder with full range of motion.  No neck pain on range of 
motion tests was detected however.  The diagnosis was 
contused right shoulder.  

The post service medical reports, VA and non-VA, dated from 
1989 to 1997 show complaints of neck pain, shoulder pain, and 
numbness of the fingers.  Given the evidence of record, the 
Board finds that a medical opinion identifying whether the 
veteran currently has a right shoulder disorder, and if so, 
determining whether it is at least as likely as not 
etiologically related to active service or any events of 
active service is needed.  A medical opinion is also needed 
to ascertain the etiology of the veteran's cervical spine 
disability.  Thus, additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his cervical spine 
and/or right shoulder disorders since 
active duty, which have not previously 
been obtained.  After any further 
necessary information and authorization 
are obtained from the veteran, the RO 
should obtain copies of pertinent medical 
records, VA or private.  If any records 
are obtained, the RO should incorporate 
them into the veteran's claims folder.

3.  The RO should thereafter schedule the 
veteran to appear at a VA orthopedic 
examination.  After reviewing the 
veteran's claims folder, and conducting 
all tests and examinations deemed 
appropriate, the physician should render 
an opinion addressing whether it is at 
least as likely as not that any 
disorder(s) of the cervical spine and/or 
right shoulder is related to service.  
The rationale for any conclusion(s) 
reached should be discussed.  

4.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to any ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

